DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities
On page 7 line 7, the phrase “motor 120” should be replaced with “motor 122”.
On page 10 line 3, the phrase “is s discontinuous” should be replaced with “is a discontinuous”.
Appropriate correction is required.
Claim Objections
Claims 1 and 18 are objected to because of the following informalities:
In claim 1 line 5, the word “cuting” should be replaced with “cutting”.
In claim 18, the phrase “first rear” should be replaced with “rear”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 8, 16-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly 
With regards to claim 1 line 3 of the second-to-last paragraph, the phrase “provided by the adjustable comb” should be replaced with “defined by the length adjustment features”.  The features define the range.  Claim 16 has the same issue.
With regards to claim 1 line 2 of the last paragraph, the phrase “a total length adjustment range” is unclear.  Since this limitation is previously disclosed in the previous paragraph the phrase should be replaced with “the total length adjustment range”.  
With regards to claim 17, the phrase “that attach to the hair clipper” should be replaced with “that couple to the cutting head” because claim 1 now discloses the features couple to the cutting head.
With regards to claim 21, it is unclear which part of the housing is being reference.  Because the extension portion is not perpendicular to the tail end surface of the handle near number 108 in Figure 3.  The body of claim 21 should be replaced with “wherein the extension portions are substantially perpendicular to the front surface of the housing of the hair clipper”
With regards to claim 21, it is unclear which of the extension portions is being referenced.  The proposal above overcomes this issue as well.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/021202.  It is noted that this rejection utilizes the apparatus when the container 32 is not attached as shown in Figure 7.  The Figure below incorporates an Examiner added reference label and has removed the container for clarity.
With regards to claim 1, WO 2017/021202 discloses the same invention including a hair clipping apparatus (Fig. 7) having a hair clipper with an elongate grabbable housing (12) having a cutting head (14) on which a cutting element is arranged (16), a comb (30) having length adjustment feathers configured to movably and detachably couple to the cutting head (66), the comb having a comb portion (74) configured to be arranged forward of the cutting element in a cutting movement direction (Fig. 7), the comb portion having a plurality of comb teeth (82) having slots formed therebetween for guiding hairs to be cut (Fig. 6), rear edges of the comb teeth, which face the housing, define a rear comb surface proximate the cutting element (rs), a substantially wedge-shaped hair debris-receiving space (98) defining a spacing angle formed between the rear comb surface (rs) and a front surface of the housing (26) into which hair debris can flow (108), the substantially wedge-shaped hair debris-receiving space increases with 
With regards to claims 16-18, WO 2017/021202 discloses the substantially wedge-shaped hair debris-receiving space is maintained along the total length adjustment range (98), the features are defined by one of more adjustment rails that attach to the clipper (66), and the rear comb surface is planar (rs).

    PNG
    media_image1.png
    298
    558
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/021202.  With regards to claims 2 and 8, WO 2017/021202 disclose the spacing angle (Fig. 7) and a minimum portion of the substantially wedge-shaped hair debris-receiving space (portion of 98 closest to blades, Fig. 7).
However, with regards to claim 2, WO 2017/021202 fails to disclose the angle is around 10 to 30 degrees. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the spacing angle any reasonable angle including within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
However, with regards to claim 8, WO 2017/021202 fails to disclose the minimum portion is 3.5mm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the minimum portion any reasonable value including the claimed value, since it has been held that discovering an optimum value of a result In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been an obvious matter of design choice to modify the device of WO 2017/021202 to obtain the invention as specified in claims 2 and 8.  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.
Allowable Subject Matter
Claims 20 and 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply the the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DANIEL PRONE whose telephone number is (571)272-4513. The examiner can normally be reached Monday-Friday: 7:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
04 March 2022
/Jason Daniel Prone/
Primary Examiner, Art Unit 3724